Citation Nr: 0727067	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed emphysema.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to 
January 1964.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2006 when it was remanded for 
further development.  



FINDING OF FACT

1.  


2.  Emphysema was first manifested many years after 
service, and there is no competent evidence of record 
that it is in any way related to service.



CONCLUSION OF LAW

Emphysema is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim of service connection for emphysema.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in July 2004 and December 2006, the RO 
and the Appeals Management Center (AMC) in Washington, 
D.C. informed the veteran that in order to establish 
service connection for the claimed disability, there had 
to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The RO and AMC notified the veteran and his 
representative of the following:  (1) the information and 
evidence that was of record and was not of record that 
was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) 
the information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in 
the veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO and AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received 
evidence, primarily reflecting the veteran's treatment by 
VA from May 1997 through July 2006.  The RO also received 
records from the Social Security Administration, showing 
that the veteran was awarded disability benefits due, in 
part, to the presence of chronic obstructive pulmonary 
disease (emphysema).  The Social Security records showed 
that the veteran became too disabled to work in December 
1996.

Finally, the Board notes that the veteran had hearings in 
association with his appeal.  In July 2005, the hearing 
was held at the RO before a decision review officer, and 
in November 2006, the veteran had a video conference with 
the Veterans Law Judge whose name appears at the end of 
this decision.  The transcripts of those hearings have 
been associated with the claims folder.

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notification 
was accomplished in December 2006 and May 2007.

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim of service 
connection for emphysema.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that 
has not been sought by VA), which could be used to 
support his claim.  

Given the efforts by VA to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the issue on appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim for service connection for 
emphysema.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id.  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

At his hearings, the veteran testified that, during 
training exercises in service, he was exposed to cold, 
wet weather that resulted in a decrease in his body 
temperature.  He reports having experienced difficulty 
breathing due to emphysema since that time.  

A careful review of the service medical records shows 
that the veteran was treated on several occasions in 
service for coughs and colds, diagnosed as pharyngitis.  
However, there were no findings of emphysema or other 
associated lung condition.  

The veteran's emphysema was not manifested until the late 
1990's, when VA radiographic studies and pulmonary 
function testing were performed.  Thereafter, the veteran 
was found to have various respiratory problems, primarily 
diagnosed as chronic obstructive pulmonary disease, 
emphysema and bronchitis.  

During pulmonary function testing by VA in May 2005, it 
was noted by way of history that the veteran had smoked 
two packs a day for 50 years.  

In fact, in January 2006, the veteran underwent a VA 
examination.  Following that consultation, the examining 
physician concluded that the veteran had severe chronic 
obstructive pulmonary disease which was due solely to 
smoking.  

During his videoconference hearing with the undersigned 
Veterans Law Judge, the veteran testified that he did not 
start smoking until many years after service.  

In any event, the law precludes granting service 
connection for disease or injury attributable to the use 
of tobacco products during service.  38 U.S.C.A. § 1103 
(West 2002);38 C.F.R. § 3.300 (2006).  

In fact, the only reports attributing the emphysema to 
service come from the veteran himself.  As a layman, 
however, he is only qualified to report on matters which 
are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The veteran in this regard has submitted no medical 
evidence to support his assertions that the currently 
demonstrated emphysema is due to any event or incident of 
his period of active service.  Absent such nexus 
evidence, the claim of service connection must be denied.  



ORDER

Service connection for emphysema is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


